Exhibit 10.4

 

AMENDMENT AND WAIVER

 

Amendment and Waiver dated as of July 8, 2005 (hereinafter “Agreement” or
“Amendment and Waiver”) between Analysts International Corporation, a Minnesota
corporation, (hereinafter “the Company”), and Walter P. Michels (hereinafter
“Executive”).

 

WHEREAS, Executive is employed as the Controller of the Company pursuant to the
terms of an Employment Agreement dated as of June 10, 2004 (hereinafter
“Employment Agreement”); and

 

WHEREAS, Executive, as part of his employment with the Company, has executed an
Agreement (hereinafter “Change in Control Agreement”) providing for certain
payments and benefits under certain circumstances subsequent to a “Change in
Control” as that term is defined therein; and

 

WHEREAS, Paragraph 2 of the Change in Control Agreement further provides, in
part, that Executive may terminate his employment for any reason during a
one-month period beginning on the first day of the eleventh month following a
Change in Control (hereinafter “Eleventh Month Right to Terminate”) following a
Change in Control and/or for “Good Reason” during the thirty-six month period
following a Change in Control and receive, among other things, a cash payment
(hereinafter the “Change in Control Payment”) equal to 2.99 times his “Eligible
Earnings,” as that term is defined therein; and

 

WHEREAS, the Company entered into an Agreement and Plan of Merger (hereinafter
“Merger Agreement”), dated as of April 12, 2005, with Computer Horizons Corp.
(hereinafter “CHC”) and JV Merger Corp., a wholly-owned subsidiary of CHC; and

 

WHEREAS, pursuant to the Merger Agreement, the Company will be merged with and
into JV Merger Corp. and will become a wholly-owned subsidiary of CHC (the
“Merger”); and

 

WHEREAS, the Merger contemplated by the Merger Agreement constitutes a Change in
Control as defined in the Change in Control Agreement; and

 

WHEREAS, the Company and CHC have agreed and Executive has agreed in principle
that, effective with the consummation of the Merger, Executive will be employed
by CHC as its Vice President of Finance and/or Treasurer without reduction in
Executive’s current gross base salary; and

 

WHEREAS, Executive’s new position with CHC may give rise to Executive’s right to
terminate his employment for “Good Reason” as that term is defined in the Change
in Control Agreement; and

 

WHEREAS, Executive and the Company have agreed that in exchange for the
consideration set forth herein, Executive will forego and waive certain rights
to receive the

 

--------------------------------------------------------------------------------


 

Change in Control Payment and other payments, rights and benefits under the
Change in Control Agreement as further detailed herein; and

 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below and other good and valuable consideration, the parties hereto, intending
to be legally bound, agree as follows:

 

1.  Waivers. In consideration of the benefits to be conferred on Executive
pursuant to Section 3 below, Executive hereby agrees to the waivers set forth in
this Section 1.

 

a.               Waiver of Eleventh Month Right to Terminate.  Executive hereby
expressly waives his Eleventh Month Right to Terminate his employment and
receive any Change in Control Payment, as set forth in Section 2.(i) of the
Change in Control Agreement.

 

b.              Waiver of Good Reason.  Executive hereby expressly waives his
right to terminate his employment and receive any Change in Control Payment
pursuant to Sections 13.(a), 13.(b), 13.(c) and 13.(d)(as it relates to travel
only and only to the extent that the travel required by Executive’s position
with CHC or the Company does not exceed 50% of Executive’s work time) of
Exhibit A of the Change in Control Agreement. Executive’s waiver of Good Reason
pursuant to Sections 13.(a) and 13.(b) is limited to the Merger and Executive’s
employment with CHC or the Company immediately following completion of the
Merger.

 

2.  Consent to Amendment of Paragraph 2.(a) of the Change in Control Agreement. 
Paragraph 2.(a) of the Change in Control Agreement is hereby deleted in its
entirety and in lieu thereof:

 

(a)          Cash Payment.  Not more than 10 days following the Date of
Termination, or, if later, not more than 10 days following the date of the
Change in Control, the Company will make a lump-sum cash payment to Executive in
an amount equal to (i) 2.99 times Executive’s Eligible Earnings, less (ii) any
incentive compensation payments made to Executive for the year ending after
Executive’s Date of Termination, less (iii) an amount equal to the cash
payment(s) and any restricted shares of company common stock awardedto Executive
(the “Restricted Stock”) in exchange for certain waivers associated with the
company’s merger with Computer Horizons Corp.    The value of the Restricted
Stock shall be the price of CHC common stock at the close of the last regular
NASDAQ trading session prior to the date of Executive’s Change in Control
termination, as reported by The Wall Street Journal or a comparable reporting
service, or, if no sale of such stock shall have occurred on such date, on the
next preceding day on which a sale of stock occurred.

 

3.  Consideration.  In exchange for the waiver(s) and consents set forth in
Paragraphs 1 and 2 of this Agreement, Executive shall receive the consideration
set forth below.

 

2

--------------------------------------------------------------------------------


 

a.  Cash Payment.  On the Effective Date, Executive shall receive a lump sum
payment in the gross amount of $84,000 (eighty-four thousand dollars).  Such
payment will be subject to tax, benefits and other required or voluntary
withholding.

 

b.  Restricted Stock.  On the Effective Date, Executive shall receive thirty-six
thousand (36,000) shares of Restricted Stock issued pursuant to the Company’s
2004 Equity Incentive Plan and subject to a two-year vesting schedule for
removal of the restrictive legend on the stock certificate issued after such
award.  Executive shall sign a standard Restricted Stock Award agreement
containing the restrictions outlined herein and such other terms and conditions
required by the Company as determined in the sole discretion of the Company’s
Board of Directors or the Compensation Committee of the Company’s Board of
Directors.

 

4.  Effective Date.  This Amendment and Waiver shall be effective after the
approval of the Merger by CHC’s and the Company’s respective shareholders.  The
parties agree that if the transaction between the Company and CHC is not
consummated, the waivers and consents contained in this Amendment and Waiver
shall be null and void, and Executive shall repay or surrender, as the case may
be, any and all consideration received pursuant to this Amendment and Waiver. 
The parties agree that in the event that the transaction is consummated, but
Executive is not employed after the consummation of the transaction as
contemplated by this Amendment and Waiver, the terms of Executive’s Change in
Control Agreement shall control, and the parties shall take all appropriate
action necessary and cooperate to the fullest extent to give effect to the terms
of the Change in Control Agreement.

 

5.  Additional Covenants. 

 

a.  Consent of CHC.  The provisions of this Agreement shall be subject to, and
shall have no effect until, consent in writing by CHC.

 

b.  Employment with CHC.  It is contemplated by the Company and Executive that
Executive’s employment agreement with CHC following the Merger shall include
reasonable change in control provisions generally calling for, at a minimum, a
cash payment of two times the sum of gross annual base salary plus targeted
incentive compensation.

 

6.  Advice of Counsel.  Executive understands and acknowledges that he has been
free to seek the advice of his own counsel and hereby acknowledges that he has
either sought such advice and counsel prior to executing this Amendment and
Waiver or has chosen to forego such right.

 

7.  Effect of Amendment and Waiver. Except as expressly amended or waived as set
forth in this Amendment and Waiver, all of the other provisions of Executive’s
Change in Control Agreement shall remain in full force and effect without
modification or waiver unless later agreed to in writing.

 

8.  Governing Law. This Amendment and Waiver shall be governed by and construed
in accordance with laws of the State of Minnesota.

 

3

--------------------------------------------------------------------------------


 

9.  Successors.  This Amendment and Waiver shall be binding upon the Company’s
successors and assigns and Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment and
Waiver.

 

 

EXECUTIVE

ANALYSTS INTERNATIONAL CORPORATION

 

 

 

/s/ Walter P. Michels

 

By:

/s/ Michael J. LaVelle

Walter P. Michels

 

Michael J. LaVelle

 

 

 

 

Its:

Chairman and Chief Executive Officer

 

 

 

Agreed and consented to by:

 

 

 

 

 

COMPUTER HORIZONS CORPORATION

 

 

 

 

 

By:

/s/ Michael C. Caulfield

 

 

 

 

Name

 

 

 

 

 

 

 

 

Its:

General Counsel and Secretary

 

 

 

 

 

 

 

 

Date:

July 8, 2005

 

 

 

 

4

--------------------------------------------------------------------------------